Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1-20 is/are pending in this office action.
Claim(s) 1, 2, 8, 9, 15 and 16 is/are amended.
No claim(s) is/are new or cancelled.
Claim(s) 1-20 is/are rejected. This rejection is FINAL.

Previous Rejections Withdrawn
As Claims 1-3, 7-10 and 14-17 have been amended, the statutory double patenting rejection is moot. 

Response to Arguments
Applicant’s arguments, see pp. 11-12, filed 06-30-2021, with respect to the rejection(s) of claim(s) 1-3, 8-10 and 14-17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication No.2013/0204991 issued to Skjolsvold et al. and in view of US Patent Publication No. 2016/0371353 issued to Serafini et al.

--Note: Examiner recognizes remarks on pp. 10 regarding applicant reserving the right to hold the non-statutory double patenting rejection in abeyance until a later time in prosecution.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-3 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-18 of U.S. Patent No. 10,530,844. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent application anticipates the current pending claims.
Regarding claim 1, the Patent No. 10,530,844 discloses all the limitations in the instant application except determining a constituent load measure for a partition with the highest constituent load from a worker computer, which is disclosed by the language in claim 1 of the instant application 16/725,472, the differences are obvious because it can be incorporated into the current application and only includes additional narrowing limitations, as a result the scope of claim 1 of Patent No. 10,530,844 anticipates claim 1 of the instant application.
Serafini (US PGPUB 2016/0371353) teaches determining, for each partition of the first worker computer, a constituent load measure for the partition (¶67, server capacity estimator module (202) uses the monitoring information from the monitoring module and affinity module to determine a server capacity function);
for the partition with the highest constituent load measure (¶68, server capacity function (203) estimates the transaction rate a server can process given the current partition placement (205) and the determined affinity among partitions (206), preferably it is the maximum transaction rate. The maximum transaction rate value can be pre-determined);
determining one or more move operations for the partition with the highest constituent load measure (¶69, Information from the monitoring module and server capacity function or functions are input to the partition placement module (207), which computes a new mapping (208) of partitions to servers using the current mapping (205) of partitions on servers. If the new mapping is different from the current mapping, it is necessary to migrate partitions and possibly add or remove servers from the server pool).
It would have been obvious to one of ordinary skill at the time of filing to incorporate the teachings of Serafini’s method and system for processing data with Skjolsvold’s dynamic load balancing in a scalable environment to redistribute partitions between servers by monitoring changes in workloads to determine partition-server affinity measures for optimal usage (Serafini, see ¶05-12).
Claims 2-3 of the instant application conflicts with claims 2-3 of Patent No. 10,530,844 for similar reasons.
Claims 8-14 and 15-20 of the instant application conflict with claims 1-8 and 10 of Patent No. 10,530,844 because the claim contains all the limitations of the instant application and the only differences are narrower limitations and a different statutory class (system versus a computer storage medium of claim 8 and the method of claim 15).  It would have been obvious to one of ordinary skill before the effective filing data of the invention to change invention of claim 1 from a system to a computer storage medium and method.  As result, the differences between the claims 1-8, and 10 of Patent No. 10,530,844 and claims 8-14 and 15-20 of the instant application were obvious.

Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 4:

determining, for each partition of the worker computer, a constituent load measure for the partition; 
determining pairs of adjacent partitions, where each pair is two partitions that collectively have a contiguous range of key values; and 
for each pair of adjacent partitions for which a sum of the constituent load measures of the partition does not meet load measure merger threshold, merging the adjacent partitions into a single partition.”

Regarding Claim 5:
	None of the prior art cited disclose or suggest “the system of claim 4, wherein merging the adjacent partitions into a single partition occurs prior to an iteration to determine the workload distribution for the application job.”

Regarding Claim 6:
	None of the prior art cited disclose or suggest “the system of claim 5, wherein:
determining pairs of adjacent partitions includes determining one or more pairs of adjacent partitions that includes a first partition on a first worker computer and a second partition on a second worker computer; and
merging the adjacent partitions into a single partition includes merging the adjacent partitions that includes the first partition on the first worker computer and the second partition on the second worker computer into the single partition onto the worker computer of the first and second worker computer that has a lowest load measure.”
 
Regarding Claim 7:


Regarding Claim 11:
	None of the prior art cited disclose or suggest “the computer storage medium of claim 8, the operations further comprising, for each worker computer: 
determining, for each partition of the worker computer, a constituent load measure for the partition; 
determining pairs of adjacent partitions, where each pair is two partitions that collectively have a contiguous range of key values; and 
for each pair of adjacent partitions for which a sum of the constituent load measures of the partition does not meet load measure merger threshold, merging the adjacent partitions into a single partition.”

Regarding Claim 12:
	None of the prior art cited disclose or suggest “the computer storage medium of claim 11, wherein merging the adjacent partitions into a single partition occurs prior to an iteration to determine the workload distribution for the application job.”

Regarding Claim 13:
	None of the prior art cited disclose or suggest “the computer storage medium of claim 12, wherein:

merging the adjacent partitions into a single partition includes merging the adjacent partitions that includes the first partition on the first worker computer and the second partition on the second worker computer into the single partition onto the worker computer of the first and second worker computer that has a lowest load measure.”
 
Regarding Claim 14:
	None of the prior art cited disclose or suggest “the computer storage medium of claim 13, wherein merging the adjacent partitions into a single partition comprises merging the partition into a single partition only if the merger will not result in a number of partitions on the worker computer being less than a minimum partition threshold that is greater than unity.”

Regarding Claim 18:
	None of the prior art cited disclose or suggest “the method of claim 15, the operations further comprising, for each worker computer: 
determining, for each partition of the worker computer, a constituent load measure for the partition; 
determining pairs of adjacent partitions, where each pair is two partitions that collectively have a contiguous range of key values; and 
for each pair of adjacent partitions for which a sum of the constituent load measures of the partition does not meet load measure merger threshold, merging the adjacent partitions into a single partition.”

Regarding Claim 19:


Regarding Claim 20:
	None of the prior art cited disclose or suggest “the method of claim 19, wherein:
determining pairs of adjacent partitions includes determining one or more pairs of adjacent partitions that includes a first partition on a first worker computer and a second partition on a second worker computer; and
merging the adjacent partitions into a single partition includes merging the adjacent partitions that includes the first partition on the first worker computer and the second partition on the second worker computer into the single partition onto the worker computer of the first and second worker computer that has a lowest load measure.”
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No.2013/0204991 issued to Skjolsvold et al. and in view of US Patent Publication No. 2016/0371353 issued to Serafini et al.

Regarding claim 1, Skjolsvold teaches a system, comprising: 
a data processing apparatus that includes one or more processors (¶94 – discloses processors); and 
a non-transitory computer readable medium in data communication with the data processing apparatus and storing instructions executable by the data processing apparatus and that when executed cause the data processing apparatus to perform operations comprising: 
partitioning a data set for an application job into a plurality of partitions according to values of a key (Fig. 9; ¶116 - plurality of partitions based on the namespace are assigned 920 to one or more partition servers), wherein the key is an atomic unit of work placement (¶17 - key is a value from a namespace or domain. An example of a namespace is an identifier corresponding to all storage accounts in a cloud computing environment. In such an example, a key can correspond to an account name, account number, or another identifier that allows a specific account to be referenced); 
assigning, to each worker computer in a set of worker computers, partitions of the data set to the worker computer, wherein each worker computer receives a different set of partitions of the data set (¶27-31 - defining a namespace (including any computations performed using that namespace), a user can also provide one or more application-defined interfaces associated with a server role. An application-defined interface represents one or more tasks or functions that a partition server can perform, the tasks or functions optionally involving one or more namespaces. The application-defined interfaces for a server role can include all tasks or functions that will be performed on a given namespace, so that different server roles do not attempt to access the same data or states, […], partitioned so that multiple partition servers handle or perform different portions of processing for the namespace);
iteratively determining workload distribution for the application job across the worker computers and determining whether a load balancing operation is required based on the workload distribution (¶70-74 - any convenient number of conditions can be specified for determining when a load balancing action should occur. The conditions can incorporate metrics corresponding to one or more dimensions, such as metrics corresponding to a plurality of dimensions. The conditions can be ordered, so that the conditions are evaluated in a specific order for performing load balancing. For example, a condition related to splitting a partition can be placed earlier in the order than a condition for moving partitions to different partition servers. In such an example, if one partition on a partition server is responsible for a large percentage of the load, moving other partitions might not be effective for balancing load among a plurality of servers. By checking for whether to split the partition first, the partition causing the problem can be split into portions with (presumably) lower loads, ordering is equivalent to iterative determinations).
Skjolsvold does not explicitly indicate selecting a first worker computer having a highest load measure relative to a respective load measure of at least one other worker computer; determining, for each partition of the first worker computer, a constituent load measure for the partition; for the partition with the highest constituent load measure:  determining one or more move operations for the partition with the highest constituent load measure; for each move operation of the one or more move operations, determining a weight for the move operation; and selecting the move operation with a highest weight relative to the weights of each of the other move operations; and implementing the selected move operation on the partition with the highest constituent load measure.
Serafini teaches in response to determining a load balancing operation is required: 
selecting a first worker computer having a highest load measure relative to a respective load  (¶66, monitoring module (201) periodically collects information from the partitions (103), preferably it monitors at least one of: the rate of transactions processed by each of its partitions (workload), which represents system load and the skew in the workload; the overall request latency of a server, which is used to detect overload, the memory utilization of each partitions a server hosts; and an affinity matrix. Further information can be determined from the partitions if required);
determining, for each partition of the first worker computer, a constituent load measure for the partition (¶67, server capacity estimator module (202) uses the monitoring information from the monitoring module and affinity module to determine a server capacity function);
for the partition with the highest constituent load measure (¶68, server capacity function (203) estimates the transaction rate a server can process given the current partition placement (205) and the determined affinity among partitions (206), preferably it is the maximum transaction rate. The maximum transaction rate value can be pre-determined);
determining one or more move operations for the partition with the highest constituent load measure (¶69, Information from the monitoring module and server capacity function or functions are input to the partition placement module (207), which computes a new mapping (208) of partitions to servers using the current mapping (205) of partitions on servers. If the new mapping is different from the current mapping, it is necessary to migrate partitions and possibly add or remove servers from the server pool); 
for each move operation of the one or more move operations, determining a weight for the move operation (¶72, affinity module determines the affinity class using an affinity matrix. The affinity class is used in one aspect by the server capacity estimator module and in another aspect by the partition placement module to determine a new partition mapping, affinity is weight; ¶80, monitoring module in the preferred embodiment monitors the servers and partitions and passes information to the Affinity module which detects when the affinity class of a workload changes and communicates this information about change in affinity to the server capacity estimator module and the partition placement module); and 
selecting the move operation with a highest weight relative to the weights of each of the other move operations (¶78, Affinity classes determine the complexity of server capacity estimation and partition planning. Simpler affinity patterns, for example null affinity, make capacity estimation simpler and partition placement faster); and 
implementing the selected move operation on the partition with the highest constituent load measure (¶132, partition placement module operates multiple times during the lifetime of a database and can be invoked periodically or whenever the workload varies significantly or both. The partition placement module may invoke several instances of the MILP model in parallel for different numbers of servers).
It would have been obvious to one of ordinary skill at the time of filing to incorporate the teachings of Serafini’s method and system for processing data with Skjolsvold’s dynamic load balancing in a scalable environment to improve the system of Skjolsvold to include partition redistribution by determining an affinity measure between the partitions for partition migrations from servers for scaling purposes if load increases (Serafini, see ¶08-12).

Regarding claim 8, Skjolsvold teaches a computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations comprising: 
partitioning a data set for an application job into a plurality of partitions according to values of a key (Fig. 9; ¶116 - plurality of partitions based on the namespace are assigned 920 to one or more partition servers), wherein the key is an atomic unit of work placement (¶17 - key is a value from a namespace or domain. An example of a namespace is an identifier corresponding to all storage accounts in a cloud computing environment. In such an example, a key can correspond to an account name, account number, or another identifier that allows a specific account to be referenced); 
assigning, to each worker computer in a set of worker computers, partitions of the data set to the worker computer, wherein each worker computer receives a different set of partitions of the data set (¶27-31 - defining a namespace (including any computations performed using that namespace), a user can also provide one or more application-defined interfaces associated with a server role. An application-defined interface represents one or more tasks or functions that a partition server can perform, the tasks or functions optionally involving one or more namespaces. The application-defined interfaces for a server role can include all tasks or functions that will be performed on a given namespace, so that different server roles do not attempt to access the same data or states, […], partitioned so that multiple partition servers handle or perform different portions of processing for the namespace n); 
iteratively determining workload distribution for the application job across the worker computers and determining whether a load balancing operation is require based on the workload distribution (¶70-74 - any convenient number of conditions can be specified for determining when a load balancing action should occur. The conditions can incorporate metrics corresponding to one or more dimensions, such as metrics corresponding to a plurality of dimensions. The conditions can be ordered, so that the conditions are evaluated in a specific order for performing load balancing. For example, a condition related to splitting a partition can be placed earlier in the order than a condition for moving partitions to different partition servers. In such an example, if one partition on a partition server is responsible for a large percentage of the load, moving other partitions might not be effective for balancing load among a plurality of servers. By checking for whether to split the partition first, the partition causing the problem can be split into portions with (presumably) lower loads, ordering is equivalent to iterative determinations).
Skjolsvold does not explicitly indicate selecting a first worker computer having a highest load 
Serafini teaches in response to determining a load balancing operation is required: 
selecting a first worker computer having a highest load measure relative to a respective load measure of at least one other worker computer (¶66, monitoring module (201) periodically collects information from the partitions (103), preferably it monitors at least one of: the rate of transactions processed by each of its partitions (workload), which represents system load and the skew in the workload; the overall request latency of a server, which is used to detect overload, the memory utilization of each partitions a server hosts; and an affinity matrix. Further information can be determined from the partitions if required)); 
determining, for each partition of the first worker computer, a constituent load measure for the partition (¶67, server capacity estimator module (202) uses the monitoring information from the monitoring module and affinity module to determine a server capacity function); 
for the partition with the highest constituent load measure (¶68, server capacity function (203) estimates the transaction rate a server can process given the current partition placement (205) and the determined affinity among partitions (206), preferably it is the maximum transaction rate. The maximum transaction rate value can be pre-determined); 
determining one or more move operations for the partition with the highest constituent load measure (¶69, Information from the monitoring module and server capacity function or functions are input to the partition placement module (207), which computes a new mapping (208) of partitions to servers using the current mapping (205) of partitions on servers. If the new mapping is different from the current mapping, it is necessary to migrate partitions and possibly add or remove servers from the server pool); 
for each move operation of the one or more move operations, determining a weight for the move operation (¶72, affinity module determines the affinity class using an affinity matrix. The affinity class is used in one aspect by the server capacity estimator module and in another aspect by the partition placement module to determine a new partition mapping, affinity is weight; ¶80, monitoring module in the preferred embodiment monitors the servers and partitions and passes information to the Affinity module which detects when the affinity class of a workload changes and communicates this information about change in affinity to the server capacity estimator module and the partition placement module); and 
selecting the move operation with a highest weight relative to the weights of each of the other move operations (¶78, Affinity classes determine the complexity of server capacity estimation and partition planning. Simpler affinity patterns, for example null affinity, make capacity estimation simpler and partition placement faster); and 
implementing the selected move operation on the partition with the highest constituent load measure (¶132, partition placement module operates multiple times during the lifetime of a database and can be invoked periodically or whenever the workload varies significantly or both. The partition placement module may invoke several instances of the MILP model in parallel for different numbers of servers).
It would have been obvious to one of ordinary skill at the time of filing to incorporate the teachings of Serafini’s method and system for processing data with Skjolsvold’s dynamic load balancing in a scalable environment to improve the system of Skjolsvold to include partition redistribution by determining an affinity measure between the partitions for partition migrations from servers for scaling purposes if load increases (Serafini, see ¶08-12).

Regarding claim 15, Skjolsvold teaches a computer implemented method, comprising: 
partitioning a data set for an application job into a plurality of partitions according to values of a key (Fig. 9; ¶116 - plurality of partitions based on the namespace are assigned 920 to one or more partition servers), wherein the key is an atomic unit of work placement (¶17 - key is a value from a namespace or domain. An example of a namespace is an identifier corresponding to all storage accounts in a cloud computing environment. In such an example, a key can correspond to an account name, account number, or another identifier that allows a specific account to be referenced); 
assigning, to each worker computer in a set of worker computers, partitions of the data set to the worker computer, wherein each worker computer receives a different set of partitions of the data set (¶27-31 - defining a namespace (including any computations performed using that namespace), a user can also provide one or more application-defined interfaces associated with a server role. An application-defined interface represents one or more tasks or functions that a partition server can perform, the tasks or functions optionally involving one or more namespaces. The application-defined interfaces for a server role can include all tasks or functions that will be performed on a given namespace, so that different server roles do not attempt to access the same data or states, […], partitioned so that multiple partition servers handle or perform different portions of processing for the namespace); 
iteratively determining workload distribution for the application job across the worker computers and determining whether a load balancing operation is require based on the workload distribution (¶70-74 - any convenient number of conditions can be specified for determining when a load balancing action should occur. The conditions can incorporate metrics corresponding to one or more dimensions, such as metrics corresponding to a plurality of dimensions. The conditions can be ordered, so that the conditions are evaluated in a specific order for performing load balancing. For example, a condition related to splitting a partition can be placed earlier in the order than a condition for moving partitions to different partition servers. In such an example, if one partition on a partition server is responsible for a large percentage of the load, moving other partitions might not be effective for balancing load among a plurality of servers. By checking for whether to split the partition first, the partition causing the problem can be split into portions with (presumably) lower loads, ordering is equivalent to iterative determinations).
Skjolsvold does not explicitly indicate selecting a first worker computer having a highest load measure relative to a respective load measure of at least one other worker computer; determining, for each partition of the first worker computer, a constituent load measure for the partition; for the partition with the highest constituent load measure:  determining one or more move operations for the partition with the highest constituent load measure; for each move operation of the one or more move operations, determining a weight for the move operation; and selecting the move operation with a highest weight relative to the weights of each of the other move operations; and implementing the selected move operation on the partition with the highest constituent load measure.
Serafini teaches in response to determining a load balancing operation is required:
 selecting a first worker computer having a highest load measure relative to a respective load measure of at least one other worker computer (¶66, monitoring module (201) periodically collects information from the partitions (103), preferably it monitors at least one of: the rate of transactions processed by each of its partitions (workload), which represents system load and the skew in the workload; the overall request latency of a server, which is used to detect overload, the memory utilization of each partitions a server hosts; and an affinity matrix. Further information can be determined from the partitions if required)); 
determining, for each partition of the first worker computer, a constituent load measure for the partition (¶67, server capacity estimator module (202) uses the monitoring information from the monitoring module and affinity module to determine a server capacity function); 
for the partition with the highest constituent load measure (¶68, server capacity function (203) estimates the transaction rate a server can process given the current partition placement (205) and the determined affinity among partitions (206), preferably it is the maximum transaction rate. The maximum transaction rate value can be pre-determined); 
determining one or more move operations for the partition with the highest constituent load measure (¶69, Information from the monitoring module and server capacity function or functions are input to the partition placement module (207), which computes a new mapping (208) of partitions to servers using the current mapping (205) of partitions on servers. If the new mapping is different from the current mapping, it is necessary to migrate partitions and possibly add or remove servers from the server pool); 
for each move operation of the one or more move operations, determining a weight for the move operation (¶72, affinity module determines the affinity class using an affinity matrix. The affinity class is used in one aspect by the server capacity estimator module and in another aspect by the partition placement module to determine a new partition mapping, affinity is weight; ¶80, monitoring module in the preferred embodiment monitors the servers and partitions and passes information to the Affinity module which detects when the affinity class of a workload changes and communicates this information about change in affinity to the server capacity estimator module and the partition placement module); and 
selecting the move operation with a highest weight relative to the weights of each of the other move operations (¶78, Affinity classes determine the complexity of server capacity estimation and partition planning. Simpler affinity patterns, for example null affinity, make capacity estimation simpler and partition placement faster); and 
implementing the selected move operation on the partition with the highest constituent load measure (¶132, partition placement module operates multiple times during the lifetime of a database and can be invoked periodically or whenever the workload varies significantly or both. The partition placement module may invoke several instances of the MILP model in parallel for different numbers of servers).
It would have been obvious to one of ordinary skill at the time of filing to incorporate the teachings of Serafini’s method and system for processing data with Skjolsvold’s dynamic load balancing in a scalable environment to improve the system of Skjolsvold to include partition redistribution by determining an affinity measure between the partitions for partition migrations from servers for scaling purposes if load increases (Serafini, see ¶08-12).

Regarding claim 2, Skjolsvold teaches the system of claim 1, wherein determining one or more move operations for the partition with the highest constituent load measure comprises determining a migration move that migrates the partition with the highest constituent load measure from the first worker computer to a second worker computer (¶63 - Load balancing can include moving a partition from one server to another). 
The computer storage medium of claim 9 and the method of claim 16 are rejected for the same reasons set forth in the system of claim 2.

Regarding claim 3, Skjolsvold teaches the system of claim 2, wherein determining the migration move comprises selecting a worker computer having a lowest load measure relative to respective load measure of the other work computers (¶64 - a plurality of servers with loads below the average load are selected to receive partitions from higher load servers). 
The computer storage medium of claim 10 and the method of claim 17 are rejected for the same reasons set forth in the system of claim 3.


Conclusion
























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CLARENCE D MCCRAY/
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458